

 SJ 22 ENR: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Corps of Engineers and the Environmental Protection Agency relating to the definition of “waters of the United States” under the Federal Water Pollution Control Act.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. J. RES. 22IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Corps of Engineers and the Environmental Protection
 Agency relating to the definition of waters of the United States under the Federal Water Pollution Control Act.That Congress disapproves the rule submitted by the Corps of Engineers and the Environmental Protection Agency relating to Clean Water Rule: Definition of Waters of the United States (80 Fed. Reg. 37054; June 29, 2015), and such rule shall have no force or effect.Speaker of the House of RepresentativesVice President of the United States and President of the Senate